Case 1:18-cr-00340-LGS Document 437-6 Filed 01/07/21 Page 1 of 5




              EXHIBIT E
          FILED PARTIALLY
             UNDER SEAL
                                 Case 1:18-cr-00340-LGS Document 437-6 Filed 01/07/21 Page 2 of 5
      Complete Solution (8354766 Canada Inc.)
    . 500-1411 Rue Crescent
(     .Aontreal QC H3G2B3
      GST Registration No.: 836942649RC0001
      OST Registration No.: 1219885578RT0001
      t   f\ f '   / , ••. ., i ,· •, '
      I. ·.t \ , \)i { ~· l..

      INVOICE TO                                                                          INVOICE#   165
      Centra T ech INC (USO)                                                                  DATE   06-10-2017
      300 Delaware Ave Ste 210,                                                           DUE DATE   06-10-2017
      Wilmington, Delaware, United                                                          TERMS    Due upon receipt
      States




      ACTIV!T·r

      Bundled Initial Program Setup                               1          39,420.00                         39,420.00
      Initial Plastic Card Order                             50,000              6.4671                       323,355.00



      All amounts are non-refundable                                        SUBTOTAL                          362,775.00
(     Clients are responsible for any applicable wire fees                  TOTAL                             362,775.00
                                                                            BALANCE DUE
                                                                                               USO 362,775.00
      Instructions for sending bank: DO NOT CONVERT FUNDS




(      Bank Name: National Bank of Canada
       Bank Address: 955 DE MAISONNEUVE QUEST, Montreal, Quebec, Canada
       Beneficiary Name: 8354766 Canada Inc.
       Beneficiary Address: 1411 Crescent, Suite 500, Montreal, Quebec, Canada
       Account Number:
       Bank Code:
       Branch Transit: -
       SWIFT/BIC Code:
                      Case 1:18-cr-00340-LGS Document 437-6 Filed 01/07/21 Page 3 of 5
    Complete Solution (8354766 Canada Inc.)
    141 1 Crescent, Suite 500
(   Montreal QC H3G 2B3
    GST Registration No.: 836942649RC0001
    OST Registration No.: 1219885578RT0001




    INVOICE TO                                                                        INVOICE#   168
    Centra Tech INC (USD)                                                                 DATE   20-10-2017
    300 Delaware Ave Ste 210,                                                         DUE DATE   20-10-2017
    Wilmington, Delaware, United                                                        TERMS    Due upon receipt
    States




    hC:flvTi '{

    SetUp fee for Card Designs                                  1        25,030.00                         25,030.00
    Prepaid Mastercard Plastic Card Order                  50,000             0.64                         32,000.00


    All amounts are non-refundable                                      SUBTOTAL                           57,030.00
    Clients are responsible for any appficable wire fees
(                                                                       TOTAL
                                                                        BALANCE DUE
                                                                                                           57,030.00

                                                                                            USD 57,030.00
    Instructions for sending bank: DO NOT CONVERT FUNDS




    Bank Name: National Bank of Canada
(   Bank Address: 955 DE MAISONNEUVE OU EST, Montreal. Quebec, Canada
    Beneficiary Name: 8354766 Canada Inc.
    Beneficiary Address: 1411 Crescent. Suite 500. Montreal. Quebec. Canada
    Account Number
    Bank Code:
    Branch Transit: -
    SWIFT/BIC Code:
                        Case 1:18-cr-00340-LGS Document 437-6 Filed 01/07/21 Page 4 of 5
      Complete Solution (8354766 Canada Inc.)
     . 1411 Crescent, Suite 500
(.    v1ontreal QC H3G 2B3
      GST Registration No.: 836942649RC0001
      OST Registration No.: 1219885578RT0001 ·




       INVOICE TO                                                                            INVOICE #   171
       Centra Tech INC (USD}                                                                      DATE   26-10-2017
       300 Delaware Ave Ste 210,                                                             DUE DATE    26-10-2017
       Wilmington, Delaware, United                                                             TERMS    Due upon receipt
       States




       Test Program                                                               1,000.00                            1,000.00



       All amounts are non-refundable                                        SUBTOTAL                                 1,000.00
       Clients are responsible for any applicable wire fees                  TOTAL                                    1,000.00
                                                                             BALANCE DUE
(                                                                                                    USD 1,000.00
       Instructions for sending bank: DO NOT CONVERT FUNDS




(      Bank Name: National Bank of Canada
        Bank Address: 955 DE MAISONNEUVE OUEST, Montreal, Quebec, Canada
        Beneficiary Name: 8354766 Canada Inc.
        Beneficiary Address: 1411 Crescent, Suite 500, Montreal. Quebec. Canada
        Account Number:
        Bank Code:



                                      ••
        Branch Transit: -
        SWIFT/SIC Code:
                     Case 1:18-cr-00340-LGS Document 437-6 Filed 01/07/21 Page 5 of 5
    Complete Solution Payments Inc.
    1411 Crescent, Suite 500                                                            Complete
(   "1ontreal QC H3G 2B3
    GST Registration No.: 836942649RC0001
    OST Registration No.: 1219885578RT0001
                                                                                        <··:- solut~on

    INVOICE TO                                                                           INVOICE# 207
    Centra Tech INC (USO)                                                                    DATE 16-01-2018
    300 Delaw are Ave Ste 21 o,                                                          DUE DATE 16-01-2018
    Wilmington , Delaware, United                                                          TERMS Due upon receipt
    States




     Set-up Fee                                                                             20,181.00       20,181.00



    All amounts are non-refundable                                        SUBTOTAL                          20, 181.00
    Clients are responsible for any applicable wire fees                  TOTAL                             20,181.00
                                                                          BALANCE DUE
(                                                                                               USD 20,181.00
    Instructions for sending bank: DO NOT CONVERT FUNDS




(    Bank Name: National Bank of Canada
     Bank Address: 955 DE MAISONNEUVE OUEST, Montreal, Quebec, Canada
     Beneficiary Name: 8354766 Canada Inc.
     Beneficiary Address: 1411 Crescent, Suite 500, Montreal, Quebec, Canada
     Account Number: 0076161
     BankCode: -
     Branch Translt: -
     SWIFT/BIC Code:
